DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Rejection is in response to the Applicant’s claim amendment received on 4/21/2022, in response to the Non-Final Office Action mailed on 01/27/2022.
Election/Restrictions
Applicant’s election of Group I (claims 1-10) in the reply filed on 12/16/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-7, 9-10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bauman et al (US 2007238056 A1) in view of SICPA Holding SA (WO 2016042025 A1).
For claim 1, Bauman et al teach a build composition for three dimensional printing process ([0001]-[0045]), the build composition including thermoplastic particles ([0060]).
However, Bauman et al. fail to teach the composition further comprising a first photoluminescent agent and a second photo-luminecent agent as claimed. 
In the same field of endeavor, SICPA Holding SA teach print composition comprising first photoluminescent and the second photoluminescent agent (claim 1, “first fluorescent dye” “second fluorescent dye”). 
It would have been  obvious to one ordinary skill in the art at the time of the applicant’s invention to modify the composition as taught by Bauman et al with including first and second photoluminescent agent, as taught by SICPA Holding SA, for the benefit of authenticating articles produced (see page 1 lines 1-10).
As for claim 2, SICPA Holding SA further teach or suggest the first/second photoluminescent agent are UV fluorescent pigments (page 22. Para 4 bottom). 
As for claim 4-5 and 18, SICPA Holding SA further teach the total amount of photoluminescent agent in the composition is 0.1 to 3 weight% based on the total weight of the composition [ink dry] (see page 26, para 3; pages 31-32). Similarly, it is noted that claim 18, requires 0.05 wt% to 1 wt% based on the total weight of the composition, wherein the second photoluminescent agent is present in an amount from 0.05 wt% to 1 wt% based on the total weight of the composition. SICPA Holding SA further teach optimizing the weight ratio of the first photoluminescent agent and second photoluminescent agent (see page 26 para 4  and 5; see specifically pages 31-32), therefore, choosing accurate ratio of the agents (from overall composition) as claimed would have been obvious in order to provide desired final functionality in the final article produced. 
As for claims 6-7, and 9-10, SICPA Holding SA further teach the emission spectrum of the agents to generate the photoluminescent emission at a wavelength of 400 to 700 nm (page 22 para 4 at the bottom); impossibility to detect the spectral characteristic in visible light, structure of the composition having photoluminescent agents (p. 24, para 1 bottom) and emission spectroscopy (see p. 12 para 2 at top). 
In regards to claim 10, since SICPA teaches first and second photoluminescent agent with the claimed characteristics as defined above (see page 4 para 4-6; page 10 para 1), thus having a third photoluminescent agent as claimed would have been obvious to one skilled in the art for similarly providing desired final effect in the article produced (see page 31 para 1 -3). 

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Bauman et al (US 2007238056 A1) in view of SICPA Holding SA (WO 2016042025 A1) in view of Landry et al (US 7713590 B2).
As for claim 3, Bauman et al and SICPA holding SA teach all the limitations to the claim invention as discussed above, however, fail to teach the first photoluminescent agent and/or the second photoluminescent agent are solid particles having a particle size of 10 to 100 micron. 
In the same field of endeavor, relating to photoluminescent agents, solid particles a size of 10 to 100 micron, are known from Landry et al (Col 8 lines 45-62).
It would have been obvious to one ordinary skill in the art at the time of the applicant’s invention effectively filed to include desired sized photoluminescent agent, taught by Landry et al, into the build composition, for the benefit of providing desired final functionality in the final article produced.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bauman et al (US 2007238056 A1) in view of SICPA Holding SA (WO 2016042025 A1) in view of Agarwal et al (US 2008/121818 A1).
Claim 8, Agarwal et al teach all the limitations to the claim invention as discussed above, however, fails to teach the first photoluminescent agent and/or the second photoluminescent agent has both fluorescent and phosphorescent properties. 
In the same field of endeavor, relating to photoluminescent agent, Agarwal et al teach the photoluminescent agents having both fluorescent and phosphorescent properties ([0030]).
It would have been obvious to one ordinary skill in the art at the time of the applicant’s invention to incorporate the photoluminescent agent as taught by Agarwal into the build composition as discussed above, for the benefit of providing desired functional provided in the final article produced (see Agarwal, abstract, and [0002]-[0005], [0030]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bauman et al (US 2007238056 A1) in view of SICPA Holding SA (WO 2016042025 A1) in further Bylsma (US 2007/0262714 A1).
As for claim 16, Bauman et al and SICPA is silent to teaching of the first photoluminescent agent and second photoluminescent agent comprising quantum dots having a particle size ranging from 2nm to 20 nm.  
In the same field of endeavor, pertain to photoluminescent composition, Bylsma teaches photo-luminescent composition including quantum dot and adjusting the size to produce desire optical properties of the material (see [0013]). 
It would have been obvious to modify the build composition as taught by the above combination with selecting desired type of photoluminescent composition with having optimized size as taught by  Bylsma, to provide desired final optical properties in the material (such as light absorption or light emission).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bauman et al (US 2007238056 A1) in view of SICPA Holding SA (WO 2016042025 A1) in further view of either one of Chen (US 2019/0081219 A1) or Vulpious (US 2012/0161431 A1).
As for claim 17, Bauman et al and SICPA teach all the limitation to the claim invention as discussed above, however, fails to teach the first photoluminescent agent is green-emitting photoluminescent pigment, and wherein the second photoluminescent agent is an orange-emitting photoluminescent pigment.
In the same field of endeavor, relating to photoluminescent agents, Chen teaches including quantum-dot based color-converted LED and manufacturing, and including both green and red pigment [color properties] (see [0015],  abstract; claims 1-20)
Also, Vulpius et al teach photoluminescent material that are quantum dot and includes specific color emitting pigment/properties (see [0157][0109] -orange-red, or green; [0034] nono-photoluminescent particles such as quantum dots used for added security).
It would have been obvious to use commonly known quantum-dot based materials with desired pigments, such as taught by Chen and Vulpius, in the build composition as taught by Bauman and SICPA, for producing desired type of 3D printed product having specific properties.
Response to Arguments
Applicant's arguments filed on 4/21/2022 have been fully considered but they are not persuasive. 
For claims 1-2, 4-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bauman et al (US 2007238056 A1) in view of SICPA Holding SA (WO 2016042025 A1), the applicant argued that that Bauman teaches  build composition for 3D printing which requires thermoplastic particles, and these composition in powder form, which is distinct from SICPA’s teaching of composition which is printing ink. 
Examiner’s response:
 Applicant’s arguments are considered, however, are not found persuasive. 
Claim 1 recites  A build composition for a 3-dimensional printing process, the build composition comprising thermoplastic polymer particles, a first photoluminescent agent and a second photoluminescent agent, wherein the build composition has a spectral signature characteristic of the presence of the first photohiminescent agent and the second photolumimescent agent in combination.
Claim 1 pertains to specific type of material “build composition” for 3D printing. It is noted that there are over 7 different types of additive manufacturing processes in which these materials can be incorporated. Claim 1 broadly can be used in any process, as it recites “for 3D printing” which is an intended use. 
The build material taught by Bauman et al in combination with SICPA, is not limited to dry powder or liquid resin (ink), but broadly could be used in any form desired for 3D printing as there is specific functional benefit to using fluorescent dyes. 
The examiner notes that “build composition”  as claimed is not limited to a single form of use, hybrid technology (which is also 3D printing) uses mixtures of materials in any form. For example, build composition can be powder form, ink, or filament (which all three are known as build compositions) or even combination. Even though Bauman’s process pertains to powder processing but it still requires ink on the powder material (see claim 27, which states providing a layer of pulverulent substrate…. selection application of an absorber in a suspension or a liquid absorber via an inkjet to the regions to be sintered…”). Therefore, one ordinary skill in the art can use the fluorescent materials in combination of dry powder with ink form, or any other form to produce desired type of 3D product. 
Applicant then argues that one ordinary skill in the art would not be motivated to include the fluorescent dye taught by SICPA in the build composition of Bauman, since Bauman teaches a liquid ink that includes a solvent that dissolves the fluorescent dye. However, in the build composition of Baumann, there is no solvent but only dry powder material. The person of ordinary skill in the art would not know how the fluorescent dyes can be added to this builds composition because no solvent to dissolve the fluorescent dye taught by SICPA. 
Examiner’s response: the examiner disagrees with the applications argument since solvent is chosen based on other chemical ingredients in Bauman ([0065]-[0066][0079]). A wide range of solvent can be used, as per Bauman ([0079]), and therefore, depending on the property desired one skilled in the art would choose accordingly. It is also noted that applicant argues specific form of build composition which is yet to be claimed. Furthermore, it is also noted that instant claim 1 states “A build composition for a 3-dimensional printing process” and broadly there is at least seven different types of three different printing process, in which the build composition could be in any form. 
 Applicant argued rejection for claim 4, that SICPA teaches the total amount of photoluminescent agent in the composition is 0.1 to 3% based on the total weight of the composition (page 26, para 3). It is alleged that the range disclosed in this passage is actually a weight percentage based on the dry content of the ink only, not on the total weight of the ink. The amount of solvent vs. dry content of the ink is not known.
Examiner’s response: 
 The examiner disagrees with the applicant’s argument and would like applicant to re-read entirely of SICPA. Applicant argues each reference individually, as opposed to looking at the combination.  Furthermore, page 31 paragraph 3 of SICPA clearly teaches optimizing the first dye and second dye content (weight ratio), in the inks (total composition). Since, the examiner applied primary reference Bauman et al. which teaches part of the build composition, the addition of these dyes (agents) taught by SICPA, would be optimized based on other ingredients in the combination. 
 The examiner notes that rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  It is noted one ordinary skill in the art would optimize the first and second fluorescent dye based on the total weight from the combination taught by Bauman in view of SICPA, otherwise there is still chance of having too much or too less of the materials in the final article. Therefore, even though SICPA states the above composition, it is obvious that such composition taught by SICPA is also based on the total weight even though not explicitly discussed. 
In regards to claim 3 and 8, applicant argues claim 1 in regards to what form the components are used in each reference. This is not found persuasive as 3D printing is broad technology and is not limited to only powder form or resin form, combination of materials are known be used (such as powder with ink). One skilled in the art would modify the process based on specific materials and final product desired with reduced cost and time. It is noted that most of applicant’s argument pertains to use of the material as opposed to material (build composition) itself [claim appears to be specific to build composition for 3D printing, which can be used in any form].  Furthermore, in response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743